Case 1:19-¢€V-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 1 of 18

1 ¢

us. pista
_US. DISTRICT Cou
CISTRICT CF COLORADO

IN THE UNITED STATES DISTRICT COURT 2013 AUG 28 PH 4:53

FOR THE DISTRICT.OF COLORADO JOPPREY P. COLWELL:
CLERK

ry
“Oo

c

| BY_______pep ek
Civil Action No. [: 14 ~v-02 4S. GPG
(To be supplied by the court)

Doe sty ~Paceet 7? [aylo e. _ Plaintiff

- Vv.

7 ys VAG. bepert Cnte Nyeswe thine,

 

 

, , Defendant(s).
(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the Space above and attach an additional
sheet of paper.with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE -

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
‘public access to electronic court filés. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person |
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number: the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 2 of 18

a

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Dogorty Dercery-Taylok , Po. bor 410801, Augoka, bo sooly
SNPS e and complete mailing address)

G7a30/ Aukett; G5 fsord (843) U-08 64

(Telephone ‘number and e-mail address)

+

B. -DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide'the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT (S) INFORMATION.”

Defendant 1: if VAGE tepcrtn ee hyesuwCe Fined Ty

(Name and complete mailing address)

 

LUZBL w. LRY AUD ALE, lAkeyood, Co fos

° (Telephone number and e-mail address if known)

 

Defendant 2:
. (Name and complete mailing address)

 

‘ (Telephone number and e-mail address if known)

‘

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

V4 Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination inEmployment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify) [Tle we of the Guie LZ, ads AGT of GL Le Tali A722)

2
' Case 1:19-cv-02454-GPG Docunient 6 Filed 08/29/19 USDC Colorado Page 3 of 18

7.

ADMINISTRATIVE PROCEDURES ‘

t

Plaintiff filed a charge ‘of discrimination with the Equal Employment Opportunity
Commission or other appropriate administrative agency on _Ayg@ust /7 2e/8 (date)
regarding the alleged discriminatory conduct by Defendant(s).

Plaintiff received from the: Equal Employment Opportunity Commission or other

. appropriate administrative agency a Notice of Right to Sue the Defendant(s) on
, ha né- b’y de ig _(date). (Please attach to the complaint a copy of the Notice of Right

to Sue.)

; NATURE OF THE CASE

Defendant has discriminated against Plaintiff becausé of the following: (please check all
that apply)
Race Color Religion

Sex National Origin

 

10.

N10

Other-(please specify) —/.D A- -- eye 6-106 CoM MODNTE—DIS RLY

Defendant has discriminated against Plaintiff because of.the following: (please check all

that apply)
Failure to hire

_____ Failure to Promote

oe

Demotion/discharge from employment

Other (please specify) ie ther ete pf

yet (Rev. 07/06) 2-
Case 1:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 4 of 18

o*

D. STATEMENT OF CLAIM(S)

State clearly'and i concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, usé extra paper to continie that claim ‘or to assert the additional ‘claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STAT. EMENT OF CLAIMS.” .

CLAIM ONE: faulyke AO ComMODRTE DIS APL: ty

The conduct complained of in this claim involves the following: (check all that apply)

: t

failure to hire different terms and conditions of employment
failure to promote A tailure to accommodate disability
termination of employment wTetaliation

other: (please spécify)

 

Deéfendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

=

 

race religion national origin age
color ‘. sex disability
Supporting facts:

Stic SteTements ef FACES
Case 1:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colofado Page 5 of 18
. : . 1 y 4 ‘

“s

cLATtwo: KetpupTio¥

4 +

The conduct complained of in this élaim involves the following: (check all that apply)

failure’to hire ___ different terms and conditions of employment
failure to promote . failure to accommodate disability
~ termination of employment , ‘etaliation

* , je

* aa
‘other: (please specify)

 

« *
Defendant’s conduct was discriminatory because it was based on the following: (check all that
' apply) -

 

 

race religion national origin age “4
__ color sex’ a disability
Supporting facts:

See, Strremerr of GRCTS§ Claim theese. , Wie WG Cae termi
Case 1:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 6 of 18

rs

SECOND CLAIM FOR RELIEF
AND SUPPORTING FACTUAL ALLEGATIONS
(Please number your-paragraphs and attach any necessary additional pages.)

Dlease Seay STATEMENT OF FAUTS AS ATTA LHED

 

(Rev. 07/06) 4
 

Case 1°19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado’ Page 7 of 18 °

E. ADMINISTRATIVE PROCEDURES

*

. Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or'state agency? (check one)

yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a’notice of right to sue? (check one)

“A Yes (You must attach a copy of the notice of right to sue to this complaint)

___ No

F, REQUEST FOR RELIEF

State the relief you are requesting or what you. want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief, Please indicate that

FORRELIER.” See |TAOMMENTS: Stpleniemr ek Enats

G. PLAINTIFF'S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this.action, that I have read this
complaint,.and that the information in this complaint i is true and correct. See 28 U.S.C. § 1746;
18 U. S. C. § 1621.

. Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, ‘such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by’ existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified;
will likely’have evidentiary support after a reasoriable opportunity for further i irivestigation or
discovery; and (4) the-complaint otherwise complies with the requirements of Rule 11.

Apis, buuutlfeake
‘(Plaintiff sfignature) “7 ff
22, 38/4

CG “
(Revised December 2017)

 

- additional paper-is- attached. and-label-the-additional-pages-regarding relief-as-“F-REQUEST—-——~

ay
Case 1:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 8 of 18

REQUEST FOR RELIEF

Plaintiff requests the following relief:
lerse Seas Taremerr oF FHGTS AS ATTACKED

 

Date: Ay oy, self Jey usud bam

(Plaintiff s@rigirial Signature)
Pb. Beh ¥7050/

(Street Address)

Apo te ts 00/7

(City, State, ZIP)

(Sea) 4 71-086h
’ (Telephone Number)

(Rev. 07/06) 6
™ coy a e - 4
., EEOC Form § (11/09) c . ° ‘ : ’ wine 7
. CHARGE: OF DISCRIMINATION ‘ _| Charge Presented To:  Agency(ies) Charge No(s): _
This form is ‘affected by the Privacy Act of 1974 "sée enclosed Privacy Act [ ] FEPA oy
.. * . Statement and other information before completing this form - .
. oI EEOC 541-2018-02968
a a ~ Colorado Civil Rights Division and EEOC
- “ _, . State or local Agency, ‘ifany _ ‘ “OO
Kame (indicate Mr., Ms , Mrs.) 7 . 0 . * Home Phone (Incl. Area Code) Date of Birth,
Ms. Dorothy Barrett- Taylor . (303) 671-0869 1954
* Street Address " City, State and ZIP Code :
1661 North Fraser Court, Aurora, "CO 80011 ;

Gase 1:19-cV-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 9 of 18
L - . £ - 4

 

 

 

 

 

 

 

 

r + ~

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe’
‘ Discriminated Against Me’ or, Others. (/f more than two, ‘list under PARTICULARS below ) ’

 

 

 

 

 

 

 

 

 

 

Name No Employees, Members Phone No “include Area Code)
VIVAGE QUALITY HEALTH PARTNERS . 20+ (303) 238-3838
Street Addfess + City, State andZIP Code - WEY
.(:12136 W Bayaud Ave, Lakewood, CO 80228 RB CE
. oi" 10i8
Name , > ‘ . . S Wo Employees, Members, aE. Phone No (include Area Code)
(por Orr ICE : 5
: : LenyeR Fie

Street Address . City, State and ZIP capeQy Vt Ui
DISCRIMINATION BASED ON (Check appropriate box(es) ) ~ DATE(S) DISCRIMINATION TOOK PLACE

‘ Earliest Latest

: oO RACE [Jo COLOR CJ SEX [-] RELIGION [| NATIONAL ORIGIN 08-06-2017 10-20-2017

_ RETALIATION [] AGE Tx], DISABILITY [| GENETIC INFORMATION
fe] OTHER, (Specify) [ J CONTINUING ACTION

 

 

THE PARTICULARS ARE (if adaltional paper.is needed,. attach. extra.sheet(s)) pe

 

 

I was: hired by. the ‘above employer i in March’ 2017. as a Receptionist. On or about August 6, 2017, |
developed a disability as a result of an injury at work. My physician provided me with several

; réasohable accommodations, including limitations on my ability to lift or push, and communicated
these restrictions tomy employer.: However, my employer rejected my accommodations and
attempted to force me to’ .perform dutiés outside of my position that were not consistent with my

. restrictions. .On or about October: 4, 2017, | complained of discrimination. On or about October 20,

_ 2017, Iwas discharged. ; 7
| believe that | have been discriminated against based ona disability, within the meaning of the
‘Americans with Disabilities Act of 1990 (ADA), as amended, in violation of the ADA, and in retaliation
for engaging in protected activity. ‘

*. s

 

¥ SS >

 

1 want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY ~ When necessary for State and Local Agency Requirements
-will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

‘ys

procedures. : | swear or affirm that | have read the above charge and that it is true to

 

 

I declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and betief
SIGNATURE OF COMPLAINANT

   
 
 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
“ (month, day, year

“Sep 07, 2018

Date

 

 

 

ee
EEOC Form $A (October 2017)

Case 1

a

 

Personal
Information

f 18

:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado | rage Lael YS bd

: AUG 18 2618

US. EQUAL EMPLOYMENT OPPORTUNITY COMMISSERY DENVER FIELD OFFICE

 

CHARGE OF DISCRIMINATION

For Official Use Only ~ Charge Number:

 

 

 

 

First Name: Loeordly MI: ______Last Name LPRCET/ “Mey laa | ;

 

, ; 7
Address: Llele of WM: Hise (C7.

. . Apt.:
cy: faucoen County: AADAn 5 state: €? ip Code: ROVE |.

 

~

 

‘

 

 

 

 

 

Who do you think

discriminated
against you?

Why you think
you were

-|__discriminated-—

i against?

What happened_ |.
to you that you

think was

‘discriminatory?

 

 

 

 

Phong. 3) 6/-4£6.9 Home O Work O Cell Email: o :
Employer ow Unio Employment Agency = * Other Organization g *
, . ; f

Organization Name: é. Or ELT |

7
Address: 49/56 ul. Let Lie, Se. 200 Suite: —

City: Laxb p02 ‘ State: LO. Zip Code: 0.225 Phone: a [

;

Race(Q Color Religion [ Sex [J National Origin.) Age
Disability | Genetic Information Retaliation A Other (YX specify . | °
+ 4
i

 

 

 

Also describe briefly each job action you think was discriminatory and when it
happened (estimate). -

Plense Review H1rActie sl |

Date of most recent job acti you think was discriminatory: bie # J?°/7 = Cy 5344

 

 

Signature and
Verification

I understand this charge will be filed with both the EEOC and the State or local Agency, if any. [vill
i advise the agencies if [ change my address, phone, or email. [ yuil cooperate fully with thanvin the |
| processing of my charge in accerderice with their procedures, nt

| oo “crimin ce wee

I understand that the EEOC is required by law to give a copy of the charge, which includes my
allegations and my name, to the organization named above. | also understand that the EEOC can
only investigate charges of job discrimination based on race, color, religion; sex, national origin, age,
disability, genetic information, or based on retaliation for filing a charge: of Job discrimination,
Participating in an, investigation of a job discrimination complaint, or Opposing job discrimination. |

} I declare under penalty of perjury i 7 correct. ;
| stonatir,AaiLday’ Las ” Ye Date:
| L fd . 4 2

v

 

  

 

 

 

v
( > ‘ &
Case 1:19-cv-02454-GPG Document 6 Filed 08/29/19 USDC Colorado Page 11 of 18

EEOC Form 161 (1/08) *

. - U.S«EQuAL EMPLOYMENT OPPORTUNITY COMMISSION

£

DISMISSAL AND NOTICE OF RIGHTS

 

To. Dorothy Barrett-Taylor "From: Denver Field Office

1664 North Fraser Court 303 East 17th Avenue
, Suite 410

Aurora, CO 80011

+ . -

Denver, CO 80203

[| On behalf of person(s) aggrieved whose identity 1s
CONFIDENTIAL (29 CFR § 1601 7fa)) ,

 

m™
F

 

*- + EEOC Charge No EEOC Representative Telephone No
7 Philip Gross, .
541-2018-02968 * Supervisory Investigator (303) 866-1318
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
(| The facts alleged in the charge fati to state a claim under any of the statutes enforced by the EEOC. | ty

Your allegations did not involve a disability as defined by the Americans with Disabilities Act.
»

4

The Respondent employs less than the required number of employees or 1s not otherwise covered by the statutes.

charge

The EEOC issues the following determination’ Based upon its investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes." This does not certify that ‘the’ respondent is in comphance with the statutes No finding is
made as to anv other issues that miaht be construed as havina been raised bv this charae > .

. - t .
The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge
. 4 : .

ia
[| “Your charge was not timely flied with EEOC, in other words, you waited too long after the date(s) of the alleged discrimination to file your
[x]

Other (briefly state)

.
s

wot, - NOTICE OF SUIT RIGHTS -

.s (See the additional information attached to this form.)

Titlé Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will
send you. You may file a lawsuit agairist the respondent(s) under federal law based on this charge in federal or state
court. Your lawsuit miist be filed WITHIN 30 DAYS from your receipt of this Notice, or your righi to sue baséd on
+ this charge will be lost (The time limit for filing suit based on a claim under state law may be different.) ,
* : i :
-. Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for any violations that occurred more than,2
years (3 years) before you file suit may not be collectible.

 

a
3 a —* . .
Yq On behalf of the Commission ,
* “ pe Ee /3 ) . , ac . JUN fj 5B 2019
/\ Ln L —N\ “i. Tee -
. 7 7° Nd * } a ed aa
Enclosure(s) wa ye Amy/Burkhafders (Date Mailed)
r i 4 Field Office Director
° , *

+ - ce VIVAGE QUALITY HEALTH PARTNERS
Casé 1:19-cv-02454-GPG Document6 Filed 08/29/19 USDC Colorado Page 12 o0f18 «

STATEMENT OF FACTS:

Vivage Quality Health Partners of Colorado, submitted its five-page Position Statement and attached
exhibits A thru I, none of which substantiated its legitimate, non-discriminatory, non-retaliatory
defense, for intentionally having my work restrictions removed just to deny me reasonable
accommodations, and for terminating my employment, as a pretext to make sure I never complain
again. Nor, by the way, is it possible for Vivage to prevail on the credibility of its defensive argument,
considering, its argument posed diametrical contradictions, which it cannot prove false irrefutable
evidence omitted from my personnel file, as such:

¢ Revised job description dated 9/7/2017

¢ Dictations from Jimmie Keller re: a phone call to remove restrictions on 9/8/2017

¢ Dictations re: Keller reinstated restrictions dated 9/13/2017

e Notice of Decision from the Dept. of Labor re: Termination of Employment

¢ Personnel Change Form re: Termination of Employment dated 10/4/2017

e Dictations te: Vivage had my work restrictions removed
First Claim — Failure To Provide Accommodation: Despite Vivage's reckless disregard for its own
policies and the Americans with Disabilities Act, it categorically denied all wrong doings, and argued
defensively throughout its Position Statefént, i in, the attempt to bring ambiguity to its unambiguous
argument, that, on October 4, 2017, it had offered fne accommodations for the i injuries, in which I
sustained on August 4, 2017. As a matter of law; however, it offered no meritorious facts or legal
justifications to the contrary. As such, Vivage asserted, “On October 3, 2017, Trujillo met with
Charging Party and informed her of the proposed accommodation that would allow her to take
dining room orders...by setting a bedside table and chair in the dining room.” Hypothetically, Vivage
had offered me accommodations; first and foremost, it cannot deny the fact that at its own admission,
the alleged offer was not until October 3, 2017, more than 8-weeks later. In which by the way,
happened to be the day it terminated my employment. Secondly, Vivage failed to produce the evidence
such as a written plan of action, in order to determine if the offer met my healthcare provider's
approval. In fact, in Vivage's exhibit - G, Bower responded to Trujillo's e-mail dated August 26",
regarding my work restrictions. Bower responded, “Uf they are not supported by her doctor (you may
have to confirm with her doctor once she gives you her concerns), then make sure she knows this
will be an expectation of her performing her job.” Notice, Trujillo was instructed to confirm the
alleged offer of accommodation with my doctor and me, however, she failed to do so, based on the fact,

that neither my healthcare provider nor I were informed of such an offer. (Exhibit A- Email re: Alleged Offer of
Accommodation)

Vivage cannot possibly deny the fact that from August 4, 2017, to August 26, 2017, it refused to report
my injuries as a means to deny me medical attention. Nor, by the way, can Vivage deny the fact that it
acted with predatory intentions to contact the medical center when I was receiving treatment and

“convinced another healthcare provider.who had not met or examined me at that time, to remove my

work restrictions, asa pretext to deny me accommodations. (Exhibit B - Fails re: Refusal to Report Injuries)

e

Page 1 of 7
Case 1:19-cv-02454-GPG Document6 Filed 08/29/19 USDC Colorado Page 13 of 18

; Nevertheless, Vivage adamantly denies all wrong doings arguing, “Charging.Party accused Ti rujillo of
“forcing” her doctor to change her restrictions, however, T: rujillo explained their need for
clarification regarding a 0-pound weightlifting restriction.” However, the dichotomy of Vivage’s
fallacious argument is that Vivage knew Jordan Mass, PA-C, has always been my treating healthcare
provider, and from September |, 2017, to Septernber 24, 2017, the maximum weightlifting restriction .
was 5-pounds. However, on September 25", Mass inadvertently typed 0-pound lifting, but, after Julie
Trujillo-Supervisor, requested clarifications, Mass corrected the typo to reflect a maximum 5-pounds
lifting, and dictated in the chart; “Restrictions amended yet again to remove specific restrictions of
work duties and were made more general.” (Exhibit C - Mays’s Work Restrictions / Clarification)

The request for clarification is understandable; however, Vivage is attempting to:rationalize its self-
incriminating assertions. As such, on September 25", it contacted the medical center again on
September 25", after having my work restrictions removed. Prior to, on September 8", rather follow
the instructions outlined on the Physiciari Work Activity Status Sheet, that specifically stated, “Your
employee has been informed that the activity prescription is expected to be followed at work...”’
and/or speak directly with Mass for ‘any. concern, Dana Bower- Compliance Officer, and Trujillo
convinced Jimmie Keller, PA-C, to remove my restrictions so that.I could perform all cafeteria duties
that I was asked to do; walking, squatting, kneeling, pushing wheelchair patients weighing 200 to 300
pounds, and pulling heavy-duty steel food carts without restrictions. When in fact, they knew full well
that Keller had never examined me at that time to determine the extent of my injuries or physical
capabilities. Nevertheless, Keller unhesitatingly complied and dictated in my medical chart on
September 8, 2017, “Dorothy may take meal orders for residents & walk up to an hour total in
completing these tasks.’’ Trujillo and Bower's schemé was to undermine Mass’s diagnoses and
treatment of plan, as a pretext to deny reasonable accommodations. However, she put me at risk for

' further injuries, due to food and liquid spills on the cafeteria floor. (xhibit D- Keller Removed Restrictions)

Vivage’s continual denial is contradicted; not only by Keller's dictations but the mere fact that Mass
questioned Keller’s unethical decision stating, “She states that her employer told her that a male
‘doctor amended the restrictions to require her.to work dining room duties. This was clarified with
Jim Keller, PA, the only provider that has seen her other than me, who denies such a statement,
although he did amend her restrictions....”’ (See Exhibit C - Page 2 of 4)

Second Claim — Retaliation: __

Constructive Termination: Irrefutable evidence proved I was, in fact, terminated; nevertheless,
Vivage insists: “Charging Party walked off the job,. voluntarily terminating her employment with
Vivage.” Hypothetically, such an assertion was factual, by which Vivage cannot possibly prove; in all
actuality, Colorado's employment law cites, an employee is not obligated to work in a hostile
environment. While the facts establishing constructive discharge may appear circumstantial, irrefutable
evidence proves that the’constant harassment by which I was forced to endure, became increasingly
‘overwhelming; mentally and physically. As:such, on October 4", Trujillo, and Nicole Kent-Human
Resources Manager, came to my desk in the reception area 15-minutes after the start of my shift,
outraged, because I was not working in the cafeteria. The two verbally reprimanded me for over 15-
minutes in an unprofessional and irate tone that drew the attention of visitors, patients, and co-workers,
as Trujillo pointed her finger toward the cafeteria shouting, “J am ordering you to work the cafeteria
now!”

Page 2 of 7 ;
Case 1:19-cv-02454-GPG Document6 Filed 08/29/19 USDC Colorado Page 14 of 18

This type of verbal abuse of authority just heightened the situation, leaving me no other alternative
except to walk off the job. Nonetheless, Vivage defends its argument that walking off the jobs
constitutes job abandonment. However, it lacks evidence such as a company policy to substantiate its
claim. Hypothetically, such a policy existed, the evidence proves, I was forced to work in‘a hostile
environment that was not conducive to my health or job performance, by which state and federal laws
would consider a constructive resignation. But, the mere fact that Vivage's own Human Resources
Director, Susan Coulter had contacted me on October 20, 2017, with the findings of the investigation
that I had requested, stated, “You were terminated because you could not perform the essential

functions of cafeteria duties due to your injuries and for walking off the job.”
(Exhibit E ~ Coulter's Phone Recording)

Coulter's account of my job separation is consistent with irrefutable evidence, as follows:
¢ Notice of Decision from the Colorado Department of Labor & Unemployment states, “Based.
on the information received, our investigation has determined that you were separated from.

“this employment because } you were physically unable to perform the work.”

(Exhibit F - Notice of Decision)
z

« Vivage's own “Personnel Change Notice” form dated 10/4/2017, shows an effective termination
date of 9/1/2017: “Termination - code/Reason - V-7 Job Abandonment-NR.” Coincidentally, the
term job abandonment is undefined and not found in the Employee's Handbook anywhere.
Therefore, it is impossible for Vivage to survive its defensive argument, since walking off.the

job and/or job abandonment constitute neither voluntary resignation nor termination.
(Exhibit G- Personnel Change Notice Forms)

e My credit card “Employer's Statement / Involuntary Insurance” form was completed by Kent,
HR Manager on 11/10/2017, and by Keith Englade, Nursing Home Director, on 9/13/2018, in
which both forms states I was terminated on 10/19/2017. (exhibit H - Involuntary Insurance Forms)

From the start, Vivage essentially refused to report my injuries, as’a pretext to deny me Workers’
Compensation. Ironically, after receiving notice of my work restrictions on September 7th, Trujillo
intentionally revised my receptionist job-description for the first time after 8-months on the job as a
pretext to execute her thought-out scheme. As such, based on my work restrictions, Trujillo knew I was
not capable of meeting such requirements, and therefore, a Personnel Change Form | was created
effective September 1, 2017, with the intent to terminate my position, because the criteria for a
Cafeteria Aide required a “Mental & Physical examination,” as such: “Must meet the general health
requirements set forth by the policies of this facility, which include a mental and physical
examination...” “Must be able to push, pull, move, and/or lift a minimum of 5 pounds to a minimum
height of 5 feet and be able to push, pull move, and/or carry such weight a minimum distance of 50
fe eet,” (Exhibit 1 -Personnel Change Form / Original & Revised Job Descriptions)

Vivage did not, and consequently, it cannot possibly produce evidence of such a policy, on the basis of
fabrication. In fact, prior to Vivage’s trumped-up job description, it hired two Dietary Aides (aka)
Cafeteria Aides in September of 2017, by which the job never mentioned a “mental and physical
examination.” In fact, the duties totally differ in comparison to the revised job description. Ironically,
after the new hired Cafeteria Aides started the job, Vivage reneged on its word to relieve me from these
extra duties, however, all other volunteers were relieved. But then again. the cafeteria duties are
completely minute in comparison to the revised job description. (Exhibit J — New Job Descriptions)

Page 3 of 7
+

h

*

“accommodation, as such: “On September 5, 2017, Trujillo noticed that Charging Party was not

Case 1:19-cv-02454-GPG Document 6 Filéd 08/29/19 USDC Colorado Page 15 of 18

5

All the same, Vivage takes the position that: “the cafeteria duties have always been part of Charging

’* Party's duties for the evening réceptionist.”’ What's ironic, is thé fact that although Trujillo was never

the cafeteria’ supervisor, she circumvented the roles of Jeanne Fong, who was currently the Cafeteria
Supervisor, after receiving notice of my work restrictions, by sending an e-mail on September 7, 2017,
instructing both Elva Spencer- morning receptionist and me to print and sign the revised job
description. The fact that Vivage intentionally failed to mention both the “Personnel Change Notice”
dated 9/18/2017, discovered in my personnel file nearly one year after my termination, and, the revised
job description in its Position Statement, gives rise to the fact that it has. something.to hide. As such, the
Personnel Change Notice referenced a change in my job title as a Dietary Aide, effective 9/16/2017,
and Fong was to be my new supervisor. Vivage offered no meritorious facts or legal explanation why
Spencer was also instructed to sign the revised job description when in fact, she has always been the
morning receptionist, and; if in fact; the cafeteria duties have always been the duties for the “evening
receptionist. ”” (Exhibit K ~ Personnel Change Notice)

’

©

The only logical explanation.that I can ascertain; is the fact that Trujillo also sent Spencer the same e- *
mail, perhaps, to substantiate her claim that my complaints of racial disparity lacked merit. As such, in
retrospect to Spencer's on-the-job injury some 25 years ago when she was a Nurse's Aide, Spencer‘
accepted an out of court settlement for an undisclosed amount and a “lifetime” job as a full-time
receptionist for the morning shift. In which by the way; explains, that on August 18, 2017, during
Vivage's four-star dinner celebration, Spencer claimed she was to work overtime to assist me in the
cafeteria. However, I complained because Spencer, Trujillo, and Myra-Nursing Home Director,
attended the celebration and they all sat at the same table, yet, Spencer was not asked to help me.
Instead, I worked the cafeteria alone, limping i in excruciating pain for the duration of my entire 3-hour
shift without a break. I also complained that Spencer's lifetime offers of accommodations entailed: no
patient contact; no lifting; no pulling; no pushing, was still being honored after more than 25 years and
given precedence over my existing injuries. In that, despite my excruciating pain, I was harshly
reprimanded because I was not-able to continue performing these strenuous duties that were outside of
my job description, to begin with, in which by the way, ditfer from the recently posted evening .
r eceptionist job. (f sxhibit 1. - New Receptionist Job Description)

Vivage first learned of my on-the-job injuries on August 6", yet. it is quite obvious I was not offered

helping in the dining room and, when Trujillo inquired, Charging Party very rudely told her that,
due to her injury, she did not have to help in the dining room.” Vivage's rationales posed diametri¢
contradictions throu ghout its Position Statement, which proves that its materially adverse employment
action was to deem me “physically incapable” of performing the duties of a Cafeteria Aide, as a

pretext to deny me accommodations, and subsequently to terminate my position.
. ‘(Exhibit M - E-mail re: Nicole Kent demands of cafeteria duties)

With that being said, I respectfully request a thorough and fair investigation, and in granting such
request, may the evidence be meticulously examined in accordance with EEOC’s Enforcement
Guidance laws and statutes, as cited: “T, he credibility of the employer’s explanation is key.and must
be judged in light of all the evidence obtained during the investigation,” The investigator must look
at the totality of the evidence to determine if there is a reason to believe the employer acted in ‘a
racially motivated manner.” “The employer's credibility will be undermined if its explanation is

‘unsupported by or contrary to the balance of the facts.’
Page 4 of 7
Case £:19-cv-02454-GPG Document6 Filed 08/29/19 USDC Colorado Page 16 of 18

Balance of The Facts:

Upon hire in March 2017, I accepted the terms and conditions of a part-time Receptionist for the
evening shift with Genesis. In June of 2017, Vivage became the new owner, and my pay rate, work
hours, and job description specific to receptionist duties only, remained unchanged. However, late in
June of 2017, I along with several other employees from various departments agreed to help in the
cafeteria temporarily due to short staff, until a permanent Cafeteria Aide was hired. Vivage implements
anti-discriminatory policies, specifically, as it relates to the Americans with Disabilities, stating, “The

. . . . . . * . * . eyes
Community will make reasonable accommodation for qualified individuals with known disabilities.”
(Exhibit N - Employee Handbook) (See Exhibit Q - Calendar Schedule re: Cafeteria Duties)

Protected Opposition: Contrary to its policy, I complained repeatedly about being denied
accommodations to my known injuries, in which I sustained as a result of Vivage’s gross OSHA
violation; to have electrical wires and cable cords wrapped around my desk and taped to the floor. Even
in my dire need for medical attention, Vivage refused to report my injuries, stating it was “too late,”
Opposition to the language stipulated in its policy. Consequently, I was forced to perform strenuous
duties outside of my job description. For instance, while in the cafeteria, I was expected to rush back
and forth to my desk to catch incoming calls, greet visitors, facilitate visitor tours, etc., simultaneously.
Contrary to the assertion that these duties only took 30-minutes, on Monday thru Thursday, my work

" schedule was 5:00 PM to 8:00 PM, and the cafeteria duties took anywhere from one to two hours of my
3-hour shift. On Fridays and Saturdays, I worked a full shift, assisting in the cafeteria for lunch and
dinner. The evidence proved, I had complained numerous times to Myra, Nursing Home Director prior
to my injuries, about working to the cafeteria alone (Exhibit 0 - E-mails re: Myra's Notes)

+

Despite the fact that all Vivage officials were fully aware of my excruciating pain that-radiated from my *
injured hip down to my leg upon walking, squatting, kneeling, pushing wheelchair patients weighing
200 to 300 pounds, and pulling heavy-duty steel food carts, I was still denied accommodations. After
complaining to Bower, Compliance Officer, my injuries were forcibly reported, and I started medical
treatment on August 26, 2017. However, in the meeting of September 8, 2017, Kent, and Trujillo
diverted attention from the true narrative of my complaints With false characterizations of my work
ethics, and I was harshly reprimanded and harassed for not working in the cafeteria, and, for refusing to
sign the revised job description. Also, in the meeting, Bower boldly admitted: “we'need you to work in
the cafeteria regularly, so I contacted your doctor-Jim Keller today about your work restrictions and
he removed them. So now you are expected to work in the cafeteria as of today.” | alerted Bower of
the fact that she admittedly interfered with my work restrictions, which violates state and federal labor
laws. .

Consciousness of Guilt: The Court should not ignore critical facts, as such; Vivage admittedly insisted,

“On September 8, 2017, Trujillo, in the presence of Human Resource Manager Dina Bower and 2
Nicole Kent, met with Charging Party to discuss her performance and to address both her and
Vivage’s concerns. During the three-hour mediation meeting, Trujillo issued Charging Party
documented verbal counseling regarding her absences and unprofessional behavior.” Vivage's
thought out scheme to change the narratives of my complaints, is an admission of guilt. First and
foremost, the term mediation is to resolve a dispute by negotiation or compromise, which Vivage failed
to do. Secondly, its statement is blatantly incriminating to admit that'the meeting lasted 3-hours, yet
there was no documented discussion of its alleged proposed offer of accommodation or a legal
explanation of why it deemed it necessary to end my work restrictions. Instead, Vivage inadvertently
admitted to the fact that none of my concerns were addressed; however, I was written up for the alleged
“absences and unprofessional behavior.”

Page 5 of 7
Case 1:19-cv-02454-GPG° Document 6 Filed 08/29/19 USDC Coloradé6 Page 17 of 18

Vivage's credibility is further damaged as asserted: “On September 26, 2017, Charging ‘Party provided
another updated medical report from a different medical provider stating that Charging Party now
had a 0-pound weightlifting restriction.” Again, these false allegations were meant to attack my
credibility. Instead, it undermines Vivage's credibility,’on the basis that it was fully aware that Mass had
always been my primary provider, and other than her, Keller had only examined me once on September
13", at the request of Bower and Trujillo. Even Keller affirmed in my visit with him that Bower had, in
fact, asked him to examine me only to validate the removal of the restrictions:

However, after.I reminded Keller that his decision was unethical according to the Colorado Medical
Board of Unethical-Behavior would address, and he immediately reinstated the restrictions in more

details, stating, “Seated receptionist duties only. No taking meal orders from or serving residents.”
(See Exhibit P — Keller Reinstated Restriction )

é

Vivage insisted: “Charging Party accused Trujillo of “forcing” her doctor to change her restrictions,
however, Trujillo explained their need for clarification regarding a 0-pound weightlifting
_restriction.”” Contrary to its assertions, Keller’s dictations of September 8, 2017, states, “Dorothy may
take meal orders for residents & walk up to an hour total in completing these tasks.”” On September
13, 2017, Keller stated, specifically, “I received a call from her employer about those extra
duties ...obviously, not good for her to continue for now due to increased R hip pain...” Again,
Vivage's defensive argument is immaterial on the basis that Keller never mentioned anything about the
0-pound weight because it was not a topic for discussion until September 25". (exhibit @- Keller Phone Call)

Vivage further asserts: “Charging Party’s:healthcare provider confirmed that Charging Party could
sit and take dining rooin orders, as Trujillo proposed.” First and foremost, neither Keller nor Mass
could have said that, because, Keller's restrictions specifically stated, “Seated receptionist duties only”
which Mass approved. Secondly, Keep in mind, October 4", was the day that Vivage accused me of —
resigning my position. Other than ‘that, there was no other dictation from Keller nor Mass that
collaborated such an assertion. Here what substantively matters is the fact that the dichotomy of
Vivage's defensive argument in its totality was pretextual; in the attémpt to divert attention away from
the true narratives of my complaints, attack my work ethics-as lackadaisical, and my character as
unprofessional. However, the fact is, | worked the cafeteria 6-days a week, simultaneously, with my
assigned duties without a single complaint, prior to my injuries. Even after my injuries were forcibly
reported, I was constantly harassed by all Vivage officials even at the corporate level, because, for the
most part, I was no longer able to perform all cafeteria duties without pain. Vivage's assertion that these
extra duties were always part of my job description, was ‘pretextual just to deny me:accommodations.
(Exhibit R- Harassing E-mail re: Revised Job Description) : 5
In fact, the calendar siibmittéd into exhibits proved; employees from other departments also assisted in
the cafeteria due to, short staff. As such, Rebecca is the Admission Director, Grace works in the laundry
room, Nicole is the Human Resources Manager, and Doug is the assistant-housekeeper supervisor, etc.
If the cafeteria duties have always been part of my job and/or the duties of the “evening receptionist,”
as Vivage maintained, I find it oddly strange that after 8-months on the job, I was not scheduled on the
calendar; especially in light of the fact that I worked every Saturday. Nor, by the way, is Spencer's

name listed, although she too was instructed to print and sign the revised job description (£xnibir s- -
Calendar)

Page 6 of 7
Case 1:19-cv-02454-GPG Document6 Filed 08/29/19 USDC Colorado Page 18 of 18

Claim Three: Adverse Action / Wrongfully Termination:

Vivage has no legal defense for intentionally interfering with my work restrictions, and for refusing to
provide accommodations to my known injuries. Yet, it deemed me incapable of performing these
strenuous duties that were never included in my job description, to begin with. Subsequently, it
terminated my employment to make sure I will never complain again.

REQUEST FOR RELIEF: ‘

¢ Trespectfully request a thorough and fair investigation, and in granting such request,.may the
evidence be meticulously examined in accordance with EEOC’s Enforcement Guidance laws
and Statutes, as cited: “The credibility of the employer’s explanation is key and must be judged
in light of all the evidence obtained during the investigation,” The investigator must look at
the totality of the evidence to determine if there is a reason to believe the employer acted in a
racially motivated manner.” “The employer's credibility will be undermined if its explanation

is unsupported by or contrary to the balance of the facts.”

* To see that Vivage Health Care Nursing Facility is held accountable to the same standards of the law
for its Intentional Infliction of Emotional Distress, by which is indicative of; federal violations on
the face of Title VII Civil Rights Acts of 1964 as it relates to retaliation, and, Title VII of the
Americans with-Disabilities Act- failure to provide accommodation.

¢ Jury trial

¢ Lost Wages

* Compensation / Punitive damages in the amount awarded by the court
bh

wat

Page 7 of 7
